        Case 1:16-cr-00632-VEC Document 71-3 Filed 03/22/19 Page 1 of 3



                              PAMELA HOWE SAWCHUK BROWN




November 30, 2018

Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
40 Foley Square, Courtroom 443
New York, New York 10007

Dear Judge Caproni:

I write to you today with information I hope you will consider when sentencing my brother
Todd R. Howe.

My name is Pamela Brown, and I am 69 years old -- Todd’s oldest sister, 11 years his senior. I
live in
                                                       .

Todd is my only brother; we grew up in the country – the rolling hills of Rensselaer County, with
wonderful parents -- my mother, a long-time elementary school teacher who taught us all to
love reading, and my father, president of the family business. We had two sisters, Victoria, who
died of breast cancer when she was 41 years old, and Sally who is a nurse – as well as pets
galore (dogs, cats, rabbits, ponies and more). Both Victoria and I were considerably older than
Todd and Sally. When Todd was 15, and Sally was 8, our father was diagnosed with pancreatic
cancer and died about six months later at age 56. It was a blow from which my family never
recovered emotionally. Todd, who was our father’s shadow, was especially hurt. Todd was by
his side as much as he could possibly be – going to work with him, mowing the lawn with him,
restoring antique cars with him and my grandfather, burying pets in our pet cemetery, enjoying
a banana split at the Snow Man, absorbing his positive can-do attitude, his joie de vivre, his
strong work ethic and his respect for all humankind. His death left a void that for Todd was
never filled.

But while Todd inherited many of the traits of our father and mother, perhaps the ones that I
witnessed day in and day out were his kindness and his love of family.

Todd lived in Albany until the mid-1990s (after serving Governor Mario M. Cuomo in
Manhattan), when he and his family moved to Washington, DC., for his new job with then-HUD
Secretary Andrew Cuomo. At the time, he was extremely honored and proud to work with

                                                1
         Case 1:16-cr-00632-VEC Document 71-3 Filed 03/22/19 Page 2 of 3



Secretary Cuomo. Todd reveled in public service – a welcome surprise to me coming from
generations of entrepreneurs. He threw himself wholly into the new position, as he always did,
but when I needed him, I never doubted that he would fly to my side – and he always did. And
when Victoria was alive, he was there for her too.

During her first pregnancy, Victoria developed a condition that was life-threatening to her and
her baby. Todd visited her regularly when she was frequently confined to bed. That winter,
during a snowstorm, he drove the 15 or so miles from Albany to her home in Center Brunswick
to check on her; he sensed something was terribly wrong, and it was. She was rushed her to the
hospital, and her life and the life of her son were saved.

Todd was also there at the end of Victoria’s life. When she fell ill with cancer eight years later, it
was Todd who sat with her in the hospital on the night before she died. First, he brought my
mother, who was frail and grief-stricken, to say her good-byes and then returned to sit by
Victoria’s side and listen to her last wishes. My brother-in-law was at home with their two
young children – a two-year-old little girl and that little boy Todd helped save, who had several
weeks earlier celebrated his 10th birthday at his mother’s hospital bedside.

When she died the next afternoon, it was Todd who went to my mother with the news, and it
was Todd who went to our family’s dear old friend who was like a second mother to us all. He
knew he could not break the very sad news to either of them any other way than in person, as
difficult as it was.

And when it came time for Victoria to be cremated, my brother-in-law chose to sit in the
crematorium to await her remains. He was strongly discouraged by our minister and the
cemetery officials, but when he couldn’t be dissuaded, it was Todd who sat with him outside
the incinerator comforting him for five hours.

Todd too helped me through my grief at my sister’s passing when I thought I too would die but
of a broken heart.

And he was there for me when my husband, David, died suddenly and unexpectedly at age 62
in 2007; I returned from work on a Friday afternoon to find him dead on the floor of our home
on the most horrible night of my life. Todd flew from Washington immediately and spent hours
and days with me helping me sort out my life, listening to me cry and offering his shoulder –
and doing everything he could to buoy my flagged spirits. He insisted I spend Christmas that
year with him and his family, which was lovely, and he invited me to accompany him on family
vacations, which were just wonderful.




                                                  2
         Case 1:16-cr-00632-VEC Document 71-3 Filed 03/22/19 Page 3 of 3



Todd was there in the good times too. He was one of the first on the scene when I was
considering remarriage in 2013, giving my soon-to-be husband his stamp of approval, which
was very important to me.

And I would be remiss not to mention the extraordinary father he has been to my niece and
nephew. Much like our father, he loves his children unconditionally and urges them always to
try new things, whether they succeed or fail. He supported Hannah’s high school decision to be
a photographer on Capitol Hill; he rarely missed Elliot’s middle school, high school or college
soccer games. He skied with them, introduced them to new parts of the world and was always
there when they needed him. By any measure, he is one of the finest fathers I have ever
known.

It was very difficult for me to reconcile the acts to which he pled guilty because they are not all
consistent with the Todd I have known for 58 years – the Todd whom I love dearly, as
unconditionally as my parents loved us and as unconditionally as he loves his children.

I could relate many more stories, but these anecdotes, during grief, family turmoil and on the
home front, illustrate a side of Todd Howe that was not evidenced at the trial. Since the trial
and his incarceration, I know that he has worked diligently to rebuild his life in Idaho and his
relationships with his wife, son and daughter, who have supported him throughout these last
few years. It has been a very humbling experience, and he has had a long time to reflect. I also
know that a second incarceration would pose an extreme financial hardship on Todd and his
family who have been trying to pick up the pieces and forge a very new and very different life.

I respectfully ask for your leniency in sentencing my brother Todd R. Howe.

Sincerely,




Pamela Howe Sawchuk Brown




                                                 3
